Appeal by the defendant from a judgment of the Supreme Court, Kings County *373(Owens, J.), rendered October 2, 1995, convicting him of criminal sale of a controlled substance in the first degree and criminal sale of a firearm in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the closure of the courtroom during the testimony of an undercover officer is unpreserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Hammond, 208 AD2d 559; People v Brown, 178 AD2d 647).
The court’s discharge of two sworn jurors constituted a provident exercise of the court’s discretion (see, CPL 270.35; People v Rodriguez, 71 NY2d 214; People v Buford, 69 NY2d 290; People v Jamison, 203 AD2d 385).
The defendant’s remaining contentions lack merit. Thompson, J. P., Florio, McGinity and Luciano, JJ., concur.